DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 02/01/2021 have been filed and considered by the Examiner. Claims 18-33 are pending, claims 27-33 are withdrawn. Claims 18-26 are amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“fiber feed device” in claims 18-20, 22-23, which has no corresponding structure in the specification nor in the claims,
“discharge unit” in claims 18-20 and 22, which is tied to a structure that contains a discharge opening as suggested in claim 18.
 “adjustment device” in claim 20, which is tied to the structure of anything that contains a bearing.
 “drive unit” in claims 18 and 21-22, which has no corresponding structure in the specification nor in the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 18-26 contain means plus function language which do are not tied to structure to support the claimed functions in the specification nor in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “fiber feed device” in claims 18-20, 22-23 (for purposes of examination interpreted as a nozzle that allows for the feeding of fibers or a functional equivalent), “drive unit” in claims 18 and 21-22 (for purposes of examination interpreted as a motor or functional equivalent) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient structure in the specification and the claims to enable 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al (US 2017/0210074) hereinafter UEDA.

As for claim 18, UEDA discloses a device for producing a 3D article made from a fluidized solidifiable material (a filamentous filament which can be melted) [Abstract; 0058; 0130]. 
	The device includes:
	A discharge opening (nozzle) configured to allow additive discharge of the solidifiable material to build the 3D article [Fig. 23 #7; 0132],

	The fiber feeder is movable in relation to a progress of the building of the 3D article and is configured to orient the fiber in the solidifiable material (is movable around the axis of the filament) [0132-133]. 
	The fiber feeder is mounted adjacent to the discharge opening and is movable relative to the discharge opening (the guide part is understood to be a part of the fiber introducing unit which is mounted adjacent to the nozzle) [Fig. 1 #9; 0051; 0127]. 
	The fiber feeder is mounted rotationally movable relative to the device and is rotatable around and relative to the discharge opening using a drive (by using the rotatable member and the driver) [Fig. 23 #172 and 178; 0132].
	
As for claim 19, UEDA discloses claim 18 and the fiber feeder is spaced from the discharge opening [Fig. 23 #81].

As for claim 20, UEDA discloses claim 18 and the fiber feeder is mounted adjacent to the discharge opening by a bearing of an adjustment device (the member) which is concentric with the discharge opening [Fig. 23 #172; 0132].

As for claim 22, UEDA discloses claim 18 and that the discharge opening and the fiber feed are mounted on a discharge unit (head, the fiber feed is understood to be a part of #9) .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 2017/0210074) hereinafter UEDA in view of Lower (US 2016/0271876) hereinafter LOW.
As for claim 20, it is the Examiner’s position that UEDA sufficiently discloses the bearing. Should the Applicant disagree:
LOW teaches a substantially similar device to the one of UEDA in that it is a device which embeds a fiber (cable) into a solidifiable material and has a fiber feeder which is rotatable around the solidifiable material feed direction [Abstract; 0009; 0011; 0038; 0069]. The rotatable fiber feeder is rotated based on a bearing that is substantially a ring and concentric with the discharge opening (gear face) [Fig. 2D #88; 0040]. This bearing ring is rotated using a drive gear (pinion gear) which is connected to a drive [Fig. 2D #86 and understood to be connected to the stepper motor above it depicted in Fig. 2C and Fig. 2B #74; 0038; 0040]. The arrangement of LOW is understood to allow for improved tensile strength by allowing for a dynamic cable and filament discharge rate [0037; 0044].
prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 21, UEDA/LOW teach claim 20 and further bearing is a ring which has a drive gear which is in operative connection with an output gear of the drive unit (pinion gear) [see claim 20].

As for claim 23, UEDA discloses claim 18 and further discloses a cutter at various points [Fig. 1 and 6C#10; 0051] but does not discloses/teach a forced guide and the cutter being at its end. 
LOW teaches a forced guide (a spool feed) [Fig. 2E #40; 0038] that guides the fiber to the construction point (by guiding it towards the nozzle) and which has a cutter at its end (ratchet cutter assembly) [Fig. 2B #46; 0038]. The arrangement of LOW (inclusive of its guide and cutter location) is understood to allow for improved tensile strength by allowing for a dynamic cable and filament discharge rate [0037; 0044]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the forced guide and to have had the cutter at the end of prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 24, UEDA/LOW teach claim 23 and LOW further teaches that the forced guide has a tubular element (the guide which feeds to the cutter) while UEDA further teaches that the fiber is moved using rollers [Fig. 1 #18] which is substantially a micro-feed in light of Applicant’s specification at [pg. 10 l. 29-31].
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) [see e.g. MPEP 2114(II)] 

	 It is understood that the manner in which the rollers are operated distinguish the rollers as a “micro-feed”. 

	As for claim 25 UEDA/LOW teach claim 23 and UEDA further teaches that an end head (the area that is part of the overall head towards the end of the forced guide) has a heating unit [Fig. 1 #21; 0051] alternatively the heating unit can be located directly before the cutter [Fig. 17 #51; 0107].

.

Response to Arguments
Applicant's arguments filed 02/01/2021 pertaining to the rejections under 112(a) and 112(b) along with the interpretation under 112(f) have been fully considered but they are not persuasive. 
As it pertains to the means plus function language, the Examiner notes the following passage of the MPEP: 

“Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function” [see e.g. MPEP 2181(I)].


In light of the amendments, the rejections under 35 U.S.C. 112(a) and 112(b) pertaining to the phrases “adjustment device” and “discharge unit” have been removed. However as no corresponding structure in the specification or in the claims exists for “drive unit” and “fiber feed device”, their corresponding claims remain rejected under 35 U.S.C. 112(a) and 112(b).

Applicant’s amendments and corresponding arguments filed 02/01/2021 have been sufficient to overcome the prior art and have been considered. However, they are no longer relevant because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712